BUCHANAN, Chief Judge,
dissenting.
CASE SUMMARY
I respectfully dissent from the majority’s opinion on two grounds:
first, this court lacks jurisdiction because of the defendant, Sherman Skolnick’s (Skolnick) failure to file a timely motion to correct errors;
second, the acts constituting the third count of direct contempt were sufficient direct interference with the court’s proceedings to warrant a citation for direct contempt.
GROUND ONE
CONCLUSION — Skolnick failed to file a timely motion to correct errors and therefore this court has no jurisdiction over this appeal.
Although somewhat difficult to determine, in large part due to Skolnick’s failure to make marginal notes in the record as required by Ind.R.Ap.P. 7.2(3)(A), the record reveals the following pertinent chronology:
July 29, 1975: Order issued citing Skol-nick for three counts of contempt (the subject of this appeal), and setting bond on each count at $5,000 ($15,000 total).
July 30, 1975: Bench warrant issued for Skolnick’s arrest.
August 27, 1975: The trial court issued an order finding: (1) That the Porter County Sheriff had informed the court that Skolnick had fled the court’s jurisdiction into Illinois in order to avoid arrest. This was supported by Skol-nick’s attempt to file pleadings which were mailed from Chicago,-Illinois, and Skolnick’s statement over a “telephone hotline” that he was in Illinois to avoid the jurisdiction of the Porter Superior Court. (2) That the court would not entertain any pleas from Skolnick until he submitted himself to the jurisdiction of the court. (3) That the Porter County clerk was not to act on any pleadings attempted to be filed by Skolnick until further ordered by the Porter Superior Court.
September 26, 1975: Skolnick attempted to file his motion to correct errors, but it was not filed pursuant to the trial court’s order.
May 5, 1976: On Skolnick’s petition to the Court of Appeals for an order of mandate against the Porter Superior Court, a per curiam memorandum decision was issued giving Skolnick thirty days to submit himself to jurisdiction of the Porter Superior Court, and thereafter, sixty days to perfect his appeal.
July 12, 1976: The trial judge certified to the Court of Appeals that Skolnick had timely submitted himself to the jurisdiction of the Porter Superior Court by posting bond.
July 12, 1976: Skolnick’s motion to correct errors was ordered filed.
July 29, 1976: Skolnick’s motion to correct errors was overruled.
*1000August 19, 1976: Skolnick’s amended praecipe was filed.
Ind.R.Tr.P. 59(C) sets the mandatory limit for a timely filing for a motion to correct errors.
(C) When motion to correct errors must be filed. A motion to correct errors shall be filed not later than sixty [60] days after the entry of judgment.
Failure to file a mo.tion to correct errors is jurisdictional — and this court must dismiss any appeal in which a motion to correct errors was not timely filed. Lines v. Browning (1973), 156 Ind.App. 185, 295 N.E.2d 853; Bruner v. Terman (1971), 150 Ind.App. 139, 275 N.E.2d 553. An extension of time for a motion to correct errors cannot be granted. Lines v. Browning, supra. Ind.R.Tr.P. 6(B). See also State ex rel. Jackson v. Owen Circuit Court (1974), 160 Ind.App. 685, 314 N.E.2d 73 (a trial court may not extend time deadlines by changing the date of judgment through nunc pro tunc entries).
An exception is made only in rare cases in which the appellant exercised due diligence and his late filing was in no way his fault, see Soft Water Utilities v. LeFevre (1973) 261 Ind. 260, 301 N.E.2d 745; Costanzi v. Ryan (1977), Ind., 368 N.E.2d 12. Skolnick’s conduct could hardly be farther removed from the rule in Soft Water Utilities.
In State ex rel. Ruetz v. LaGrange Circuit Court (1972), 258 Ind. 354, 281 N.E.2d 106, our Supreme Court directly addressed the problem of a defendant who attempts to file a pleading while absenting himself from the court’s jurisdiction in order to avoid its orders. Two points are clear. First, the time for filing a motion to correct errors is not tolled by a person’s voluntary absence from the court’s jurisdiction. Second, a person voluntarily absenting himself from the court’s jurisdiction has no standing to file any plea or ask any consideration from the court.
To allow a person to reserve unto himself the personal power to accept only a favorable determination would nullify the judicial process. State ex rel. Ruetz v. LaGrange Circuit Court, supra; Michael v. Michael (1969), Ind., 253 N.E.2d 261 (not printed in Indiana Reports); Irvin v. State (1957), 236 Ind. 384, 139 N.E.2d 898, cert. den. 353 U.S. 948, 77 S.Ct. 827, 1 L.Ed.2d 857; Cornell v. Cornell (1974), 160 Ind.App. 150, 310 N.E.2d 579.
Even without the trial court’s order of August 27, 1975, Skolnick did not have standing to file his motion to correct errors with the clerk of the trial court.
Here Skolnick’s decision to submit himself to the court’s jurisdiction came nearly a year after he was cited and sentenced for contempt.1
Like Robert Frost looking down two paths, Skolnick had the option of choosing the road to appellate review or the road to Chicago. And as in the Frost poem, that choice made all the difference.
We cannot remake the decision for him. Nor can this court ignore the plain dictates of T.R. 59(C) which makes the timely filing of a motion to correct errors a jurisdictional requirement. To do other than follow the rule is to trump the Supreme Court’s ace.
GROUND TWO
CONCLUSION — The “leaflet” incident, when coupled with the surrounding circumstances, constituted a sufficient direct interference with the operation of the Porter *1001Superior Court to merit a citation for direct contempt.
The majority opinion misperceives two important points. First, it wrongly characterizes the “Padlock Pivarnik” leaflets as within the ordinary publication . rule. Second, it isolates this “leaflet” incident,' and fails to put it in context with other events — events so baneful that they led the trial court to declare “That indeed this Court is under seige!”
“A direct contempt of court is an act committed in the presence of the court, or so near thereto as to interrupt its proceedings, while it is in session.” (emphasis added) State ex rel. Stanton v. Murray (1952), 231 Ind. 223, 235, 108 N.E.2d 251, 257. Direct contempt deals primarily with the maintenance of order and respect in the courtroom, and in such areas adjacent thereto as are necessary for control for such purposes. McIntire v. State (1967), 248 Ind. 142, 223 N.E.2d 347.
Here, the trial court properly found that the contemptuous conduct met the test for direct contempt. The citation was not based upon the personal criticism of the judge contained in the leaflets. Rather, the judge found that the circulation of these leaflets at “the véry dorrs [sic] of the courthouse” had interrupted and interfered with the operation of the court, and that this conduct was purposefully calculated to embarrass the court and render its judgments ineffective.
Involved here was not a mere utterance of words. Rather, a sustained assault was launched against the court so that it was struggling to preserve its very existence. As the trial court stated in its contempt order:
[T]his Court is all but shut down and unavailable for the other members of this community to judicially serve them.
. [A]n emergency exists and this court must act to preserve its very existence as an effective judicial institution, (emphasis added)
The majority relies upon LaGrange v. State (1958), 238 Ind. 689, 153 N.E.2d 593, and State ex rel. Stanton v. Murray, supra, for the general proposition that punishment for direct contempt is improper where the contempt is through ordinary publication. See also Boggs v. State (1979), Ind.App., 386 N.E.2d 992.
I agree with the general rule stated, but I find it inapplicable.
LaGrange and Stanton are clearly distinguishable. In LaGrange, a radio newsman was cited for direct contempt for his radio broadcast concerning a possible plea bargain in a homicide case then pending. Stanton involved a prosecutor’s statements appearing in a newspaper criticizing a judge who was then a candidate for reelection, and the prosecutor’s later failure to answer questions in court regarding that interview.
The statements in these cases were for general distribution in the mass media. Here, however, the leaflets were specially prepared and targeted for distribution to those in the immediate vicinity of the courthouse. And the defendant (Skolnick) in this case was seeking to undermine the very validity of the proceedings at the precise time they were being conducted by falsely accusing the sitting judge of corruption and illegal conduct. Further, the leaflets were distributed in the immediate vicinity of the courthouse and found their way into the courtroom where the hearing was being conducted. Though not ‘filed’ with the court, the judge obtained knowledge of these leaflets while sitting on the bench in his official capacity, not as a member of the general public. Finally, given the time, place, means of distribution, and contents of the leaflets, their presence in the courtroom in connection with the surrounding circumstances and events constituted ample evidence of a direct interference with the operation of the court which merited a direct contempt citation.
This was not an isolated incident of a scandalous leaflet being distributed outside the courthouse. The distribution of these leaflets was preceded by an incessant, ruthless, scurrilous attack upon the trial court judge and his authority to act. The .trial *1002court’s order sets forth in some detail part of this vicious barrage which violated the sanctity of the courtroom and vilified the person of the trial judge. These attacks included filing of false affidavits: scandalous, despicable and continuing defamation of the judge via a telephone “hotline”; publication of the judge’s home telephone number along with encouraging phone calls to the judge which resulted in harassing and threatening telephone calls to him and his family; physical assault upon the judge; and attempts to institute criminal actions against him. The result of this calculated attack was that the trial judge required armed protection and that the court was, in the words of the trial court, “all but shut down and unavailable to the other members of this community to judicially serve them.”
By directing this stream of venomous material into the courtroom, Skolnick was directly defiling the courtroom as certainly as if he had flung refuse through an open courtroom window. So intense was this attack that the trial court was facing paralysis.
In this context, these leaflets could not be viewed as “ordinary publications.” They were a present attempt to coerce, intimidate, and threaten the operation of the trial court in order to influence the court’s ability to act on the matter then before it — an evil design that almost succeeded.
In my opinion there was direct interference with the court’s proceedings while in session and a direct contempt citation was entirely proper, and indeed most deservedly warranted.
I dissent.

. In a criminal proceeding, such as the criminal contempt involved in this case, a belated motion to correct errors is available under Rule PC 2 when a timely motion to correct error has not been filed. Under PC 2, however, the defendant must meet three requirements:
(a) no timely and adequate motion to correct error was filed for the defendant;
(b) the failure to file a timely motion to correct error was not due to the fault of the defendant; and
(c)the defendant has been diligent in requesting permission to file a belated motion to correct error under this rule.
Although not directly before this court at this time, it appears evident that Skolnick does not meet the second of these requirements. His failure to file a timely motion to correct errors was caused by his voluntary absence from the jurisdiction — a matter which was entirely his own fault.